456 F.2d 1286
UNITED STATES of America, Plaintiff-Appellee,v.William A. WOLFE, Defendant-Appellant.
No. 71-3132 Summary Calendar.**
United States Court of Appeals,Fifth Circuit.
April 5, 1972.

Henry R. Carr, Carr & Emory, Miami, Fla., for defendant-appellant.
Robert W. Rust, U. S. Atty., George A. Kokus, Miami, Fla., for plaintiff-appellee.
Before BELL, DYER and CLARK, Circuit Judges.
PER CURIAM:


1
Appellant was convicted, after a nonjury trial, of conspiring to bring marijuana from Jamaica by plane into the United States in violation of 21 U.S.C.A. Sec. 176a.  There is no merit in the sole assignment of error that the evidence was insufficient to warrant the conviction.


2
Affirmed.



**
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409